SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

145
KA 12-00902
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

RONALD GAST, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT L. KEMP OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
Willam Boller, A.J.), rendered March 28, 2012. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of burglary in the second degree (Penal Law §
140.25 [2]). Contrary to defendant’s contention, it is well
established that “a ‘waiver of the right to appeal [is] not rendered
invalid based on [a] court’s failure to require [the] defendant to
articulate the waiver in his [or her] own words’ ” (People v Ripley,
94 AD3d 1554, 1554, lv denied 19 NY3d 976; see People v Thompson, 70
AD3d 1319, 1319-1320, lv denied 14 NY3d 845, reconsideration denied 15
NY3d 810). “[W]e conclude that [defendant’s] responses during the
plea colloquy and his execution of a written waiver of the right to
appeal establish that he intelligently, knowingly, and voluntarily
waived his right to appeal” (People v Rumsey, 105 AD3d 1448, 1449, lv
denied 21 NY3d 1019; see generally People v Lopez, 6 NY3d 248, 256),
and that valid waiver forecloses any challenge by defendant to the
severity of the sentence (see Lopez, 6 NY3d at 255; see generally
People v Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733,
737).

     Defendant contends that his plea should be vacated because it was
coerced by Supreme Court’s repeated emphasis on what the potential
sentence could be after a trial. “Although defendant’s contention
that the plea was not knowingly, voluntarily and intelligently entered
survives the valid waiver of the right to appeal” (People v Garner,
111 AD3d 1421, 1421), he “failed to preserve for our review his
contention that his guilty plea was coerced by [the court] inasmuch as
                                 -2-                           145
                                                         KA 12-00902

he failed to raise that issue in his motion to withdraw his plea . . .
and failed to move to vacate the judgment of conviction on that
ground” (People v Robinson, 64 AD3d 1248, 1248, lv denied 13 NY3d 862;
see People v Carlisle, 50 AD3d 1451, 1452, lv denied 10 NY3d 957). In
any event, defendant’s contention lacks merit. “Although it is well
settled that ‘[a] defendant may not be induced to plead guilty by the
threat of a heavier sentence if he [or she] decides to proceed to
trial’ . . . , the statements of the court at issue . . . ‘amount to a
description of the range of the potential sentences’ rather than
impermissible coercion” (People v Boyde, 71 AD3d 1442, 1443, lv denied
15 NY3d 747). “ ‘The fact that defendant may have pleaded guilty to
avoid receiving a harsher sentence does not render his plea coerced’ ”
(id.). Contrary to defendant’s further contention, the court did not
err in denying his motion to withdraw his guilty plea on the ground
that defense counsel coerced him into pleading guilty. “ ‘The
unsupported allegations of defendant that [defense counsel] pressured
him into accepting the plea bargain do not warrant vacatur of his
plea’ ” (People v James, 71 AD3d 1465, 1465). To the extent that
defendant contends that the plea was not knowing, voluntary and
intelligent because he was on medication at the time of the plea
colloquy, and thus was unable to understand the nature of the
proceedings, that contention “ ‘is belied by the record of the plea
proceeding’ . . . , which establishes that defendant understood the
nature of the proceedings” (People v Watkins, 107 AD3d 1416, 1417, lv
denied 22 NY3d 959).




Entered:   February 14, 2014                   Frances E. Cafarell
                                               Clerk of the Court